DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 16-20, 44-47 and 65-69 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Desai et al (US 2006/0263434 hereafter Desai).  
Desai teaches a method of treating cancer in an individual comprising administering to an individual an effective amount of composition comprising nanoparticles comprising rapamycin and a carrier protein [abstract]. The nanoparticles are no greater than 200 nm [0060]. The method comprises a combination of chemotherapy agents such as actinomycin [0065]. The carrier protein is human serum albumin and has a ratio no greater than 18:1 [0169-0172]. The cancers treated by the method include solid tumors and a variety of cancers [0053, 0071]. The cancers treatable by the formulation include breast, lung and multiple myeloma [0118, 0150].  These disclosures render the claims anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 16-20, 44-47 and 65-69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined disclosures of Desai et al (US 2006/0263434 hereafter Desai) in view of Jordan et al (US 2008/0268061 hereafter Jordan).
As discussed above the Desai patent discloses the method of treating cancers with rapamycin nanoparticles no greaterthan200 nm. The reference is silent to the specific cancers of the instant claims, however the use of rapamycin to treat specific cancers is known in the art as seen in the Jordan formulation.
Jordan discloses a method of treating cancers including plasmacytoma by a variety of nanoparticles [abstract, 0062]. The nanoparticles comprise rapamycin [claim 7]. It would have been obvious to apply the particles of Desai to treat similar cancers as they are similar.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable treatment method. It would have been obvious to combine the disclosures of Desai and Jordan as they solve the same problem of treating a variety of cancers with nanoparticulate chemotherapy agents. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable treatment method.



                                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618